Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 01/06/2021. Claims 1-20 are presently pending.

Claims 9, 18, and 20, as amended, obviates rejection under 35 USC § 112(b) raised in the preceding Office Action.

Response to Arguments

Applicant’s arguments with respect to claims 1-120 have been fully considered but they are not persuasive.

Applicant’s only argument is “[in Sakamoto] “a media segment is not being analyzed” instead “the webpage is analyzed” (Remarks: Page 7, lines 17-18). Applicant then 

Examiner respectfully disagrees for the following reasons:

Applicant’s Specification (¶ [15]) recites “with a middleware-like RE, any content could be converted to a media (e.g., video) segment”. Examiner submits that the example of video (as a form of content) fails to exclude other content. Therefore, Broadest Reasonable Interpretation (BRI) of “media” in claim 1 includes other form of content such as webpages.

The claim does not specifically recite “video”, therefore the claim language (in view of BRI) is interpreted as other forms of content such as webpages.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the rejections are maintained and the action is made final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-3, 5-12, and 14-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al., USPN 7,478,417 (hereinafter “Sakamoto”).    

Regarding claim 1, Sakamoto discloses a method for enabling web content on over-the-top streaming platforms (Abstract, and as disclosed throughout. Specific references to passages of Sakamoto are provided below to assist the Applicant) comprising:
a)    receiving a media segment (Fig. 1, Webpage as received by the application server 12; Col. 5, lines 51-60);
b)    analyzing the media segment for a link marker location having a corresponding network address (Col. 5, line 61 through Col. 6, line3);
c)    storing the link marker location (Link marker coordinates are associated with the page and corresponding HTML files/ network addresses; Col. 5, line 61 through Col. 6, line 24);
d)    sending the media segment to a client device (Via video server 14 transmitted to client device 20/24; Col. 6, line 42 through Col. 7, line 15;
e)    receiving interface information from the client device (Coordinates of selections made by the client; Col. 7, lines 16-36);
f)     comparing interface information to the link marker location (Col. 7, lines 16-36);
g)    sending a request to a network address corresponding to the link marker location when the interface information indicates an activation has occurred at the link marker location within the media segment during a presentation on the client device (Col. 6, lines 25 through Col. 7, line 36);
h)    receiving a communication from the network address (Col. 6, lines 25 through Col. 7, line 36);
i)    converting the communication into a converted media segment (Col. 6, lines 25 through Col. 7, line 36);
j)    sending the converted media segment to the client device (Col. 6, lines 25 through Col. 7, line 36).

Regarding claim 2, Sakamoto discloses analyzing the media segment for a link marker location further comprises decoding the media segment (Webpage/ HTML files are analyzed and decoded to arrive at coordinates/ network addresses of the links/ content of the linking webpages; Col. 5, line 51 through Col. 6, line 24).

Regarding claim 3, Sakamoto discloses wherein analyzing the media segment for a link marker location within the media segment further comprises determining a screen coordinate within the media segment of the link marker (Col. 5, line 61 through Col. 6, line 41).

Regarding claim 5, Sakamoto discloses wherein the interface information is a location of a cursor and wherein an activation is a cursor click (Col. 5, line 61 through Col. 6, line 41; Col. 7, lines 26-36).

Regarding claim 6, Sakamoto discloses wherein comparing the interface information to the link marker location further comprises determining whether the cursor was clicked at the link marker location within the video segment (Col. 5, line 61 through Col. 6, line 41; Col. 7, lines 26-36).

Regarding claim 7, Sakamoto discloses wherein the communication from the network address is a webpage (Col. 6, lines 15-24, 34-60).

Regarding claim 8, Sakamoto discloses wherein converting the communication to a converted media segment includes converting the webpage in to a video file (Col. 6, line 54 through Col. 7, line 25).

Regarding claim 9, Sakamoto discloses analyzing the communication for link marker locations and repeating steps e) through j). See Col. 5, line 51 through Col. 7line 36. Also see Fig. 2(b) and corresponding description.

The system of claims 10-12 and 14-18 recite similar features as the method of claims 1-3 and 5-9, respectively, effectuated by the same, therefore, rejected the same.

Computer program codes of claims 19-20, effectuating the method of claims 1 and 9, respectively, are rejected by the same analysis.
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, in view of Loheide et al, USPGPUB 2018/0343495 (hereinafter “Loheide”).

Regarding claims 4 and 13, Sakamoto is not explicit in wherein the link marker is an ID3 tag.

ID3 tag (¶¶ [80], [109]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sakamoto with Loheide’s teachings in order to utilize and adhere to well-known and widely understood standards such as SCTE/ ID3 tagging.


Conclusion

Prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicants are required under 37 CFR § 1.111 (c) to consider these references fully when responding to this action.

Alao et al., USPGPUB 2002/0108121 (Fig. 6)
Thompson, USPGPUB 2017/0131851 (Abstract, Figs. 9 and 10 and corresponding description)
Cruz et al., “On the Use of Thin-client Set-Top Boxes for IPTV Services”, 38th Annual IEEE Conference on Local Computer Networks, 2013: Sections II (page 772) through IV (page 774).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421